


LETTER OF INTENT




The intent of this Letter is to provide of written expression of the mutual
interest of VyaPay LLC, a Delaware Limited Liability Company (hereinafter
referred to as "VyaPay"), and Spindle Inc., a Nevada Corporation (hereinafter
referred to as "Spindle"), pursuant to which VyaPay and Spindle would enter into
a strategic alliance to mutually pursue business objectives and to share certain
business resources.  This letter also outlines some of the terms and conditions
that a definitive agreement will include.







1.

SCOPE OF STRATEGIC ALLIANCE




The parties intend that Spindle may discuss and offer its clients the
opportunity to utilize VyaPay’s payments platforms (the “Platforms”) in
conjunction with Spindle’s business and in conjunction with this Agreement.  The
parties shall separately enter into any necessary license or other agreements
between themselves or with customers relating to access to the Platforms.




Pursuant to the alliance, Spindle shall, introduce and market VyaPay Processing
Services and other services offered by VyaPay (collectively the "Services"), on
terms mutually agreeable to Spindle, VyaPay and Spindle’s customer.  VyaPay
shall support and perform its VyaPay Processing Services and payment services
(collectively the "VyaPay Services") for Spindle customers and projects referred
to VyaPay by Spindle. Any engagement to perform VyaPay Services shall be on such
terms and conditions as VyaPay may approve in its sole discretion. VyaPay will
perform, schedule, staff and manage all VyaPay Services.  Spindle may provide
its products and solutions to VyaPay, to be installed at the VyaPay Processing
Center.




Revenues generated from business generated through the parties’ alliance is
intended be shared between the parties, [redacted:  business confidential] for
business generated by VyaPay and with Spindle retaining [redacted:  business
confidential] of net revenue for business generated by Spindle.  The parties
recognize that each party may generate its own individual projects and customers
that are not subject to the terms of the contemplated alliance or these revenue
sharing provisions.




2.

TERM.




The Agreement is intended to be effective for twenty-four (24) months and
renewable for successive one-year periods upon the written agreement of the
parties.  The Agreement may be terminated only upon mutual agreement of the
parties, unless for cause including material breach.




3.

FEES AND CAPITAL




The parties intend that pursuant to this Agreement, VyaPay shall receive a fee
of [redacted:  business confidential] in two tranches of [redacted:  business
confidential] payable within forty-five (45) days and ninety (90) days,
respectively, after the signing of a definitive agreement, which fee shall be
used to fund software development and integration work associated with business
developed by the parties pursuant to this agreement. Additionally, VyaPay shall
be issued [redacted:  business confidential] shares of Spindle common stock upon
the execution of a definitive Agreement.





--------------------------------------------------------------------------------

The parties further agree that pursuant to a definitive Agreement, VyaPay shall
receive the amount of [redacted:  business confidential], to be dedicated to a
project that is the subject of an existing subcontract between the parties, of
which [redacted:  business confidential] shall have been raised at the time of
execution of a definitive Agreement, [redacted:  business confidential] within
thirty (30) days after execution of the Agreement, and [redacted:  business
confidential] within sixty (60) days after execution of the Agreement.  




4.

CONSULTING AGREEMENT.




The parties intend that Spindle shall enter into a consulting agreement with
Wain Swapp (“Swapp”), under which Swapp will provide advisory and/or management
services to Spindle during some, or all, of the remaining portion of the term of
this Agreement.  Pursuant to such agreement, Swapp will receive compensation as
to be mutually agreed by the parties depending on the services to be provided.




5.

RIGHT OF FIRST OPTION TO PURCHASE.




During the eighteen (18) months immediately following the execution of the
definitive Agreement, the parties intend to provide Spindle with a right of
first option to acquire substantially all of the assets of VyaPay at a
[redacted:  business confidential] discount from the then-current fair market
value of the assets (determined through a methodology mutually agreeable to the
parties), at terms and conditions to be agreed by the parties, and subject to
customary due diligence, representations and warranties.  




6.

CONFIDENTIAL INFORMATION.




The parties acknowledge and agree that in the course of the performance of the
Agreement and the client services rendered thereto, that each may be given
access to, or come into possession of, confidential information of the other
Party (and/or of customers or other third parties), which shall be governed by
an existing non-disclosure agreement between the parties.




7.

INDEMNIFICATION.




The parties intend that they shall  each indemnify, defend and hold the other,
its partners, shareholders, directors, officers, employees, and agents harmless
from and against any and all third-Party suits, actions, investigations and
proceedings, and related costs and expenses (including reasonable attorney's
fees) resulting solely and directly from the indemnifying Party's negligence or
willful misconduct, and that neither party shall be required hereunder to
defend, indemnify or hold harmless the other and/or its partners, shareholders,
directors, officers, directors, employees and agents, or any of them, from any
liability resulting from the negligence or wrongful acts of the Party seeking
indemnification or of any third-Party.  Each Party further agrees to cooperate
with the other in the defense of any such claim or other matter.




8.

INTELLECTUAL PROPERTY




The parties intend that pursuant to a definitive Agreement, each Party is to be
granted a royalty-free, non-exclusive, non-transferrable license during the Term
of the Agreement to use the name and trademarks of the other (in forms provided
by the Party owning such name or trademark) in conjunction with promoting or
providing the services contemplated by this Agreement.





--------------------------------------------------------------------------------




Work performed on engagements pursuant to the Agreement by either VyaPay and/or
Spindle, and information, materials, products and deliverables developed in
connection with engagements pursuant to the Agreement shall be the property of
the respective parties performing the work or creating the information. All
underlying methodology utilized by Spindle and VyaPay respectively which was
created and/or developed by either prior to the definitive Agreement and
utilized in the course of performing engagements pursuant to the Agreement shall
not become the property of the other.




9.

NON-BINDING AGREEMENT.  




The provisions of this Letter of Intent are for informational purposes only and
are nonbinding on all Parties.  The transaction contemplated herein will require
preparation and execution of a final and definitive agreement; the parties shall
not be contractually bound to the alliance contemplated herein until they enter
into a written definitive agreement in a form satisfactory to both parties. Each
party shall bear its own expenses associated with the negotiation and
preparation of a definitive Agreement.




10.

TERMINATION OF LETTER.




The parties intend to complete and execute a definitive agreement within 30 days
from the date the last signature is affixed hereto, unless mutually extended by
the Parties.  This Letter shall terminate if execution of the agreement has not
occurred within 30 days (or within the period of any subsequent extension) and
no further extension has been entered into, or if either party provides written
notice of termination.  The parties’ obligations of confidentiality shall
survive any termination of this Letter.




11.

AUTHORITY.




The parties signing this letter affirm that they are an authorized
representative of their respective business entity and have authority to enter
into this Letter of Intent.




12.

GOVERNING LAW.




This letter shall be governed by the laws of the State of Nevada.




Accepted and Agreed to by:







VyaPay LLC

 

Spindle, Inc.

 

 

 

 

 

 

By: _____________________________

 

By: _____________________________

 

 

 

Name:___________________________

 

Name:___________________________

 

 

 

Date:____________________________

 

Date:____________________________






